Exhibit 10.1
 
AMENDMENT TO CHINA ARMCO METALS, INC.’S
AMENDED AND RESTATED
2009 STOCK OPTION PLAN


 China Armco Metals, Inc. (the “Company”) previously approved and adopted the
Amended and Restated 2009 Stock Option Plan (the “Plan”) to promote the success
and enhance the value of the Company by linking the personal interests of the
Plan’s participants to those of the Company’s stockholders and by providing such
individuals with an incentive for outstanding performance in order to help grow
the Company and to generate superior returns to its shareholders. By this
Amendment, the Company desires to amend the Plan to increase the number of
shares available under the Plan.
 
1.                   Capitalized terms used but not otherwise defined herein
shall have the respective meanings assigned to such terms in the Plan.
 
2.                   The effective date of this Amendment to the Plan shall be
July 13, 2012, upon the stockholders’ approval.
 
3.                   Section 4.1 of the Plan is amended and restated in its
entirety as follows:
 
Number of Shares Available for Awards
 
“Subject to adjustment as provided in Section 17 hereof, the number of shares of
Stock available for issuance under the Plan shall be no greater than 5,200,000
(five million two-hundred thousand) shares of Stock, all of which may be granted
as Incentive Stock Options.  Stock issued or to be issued under the Plan shall
be authorized but unissued shares; or, to the extent permitted by applicable
law, issued shares that have been reacquired by the Company.”


4.                   This Amendment shall amend only the provisions of the Plan
as set forth herein. Those provisions of the Plan not expressly amended hereby
shall be considered in full force and effect.
 
 
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized representative on this July 13, 2012.
 

 
China Armco Metals, Inc.
 
/s/ Kexuan Yao
 
Kexuan Yao
 
Chief Executive Officer




